EXHIBIT 10.1

THIRD AMENDMENT TO THE

MASTER NONQUALIFIED PLAN TRUST AGREEMENT

THIS THIRD AMENDMENT (this “Third Amendment”) to the Master Nonqualified Plan
Trust Agreement (the “Trust Agreement”) by and between Weingarten Realty
Investors, a real estate investment trust organized under the laws of the State
of Texas (the “Company”) and Reliance Trust Company, a trust company organized
under the laws of the State of Georgia (the “Trustee”) is hereby adopted,
effective as stated herein.

WITNESSETH:

WHEREAS, the Company and the Trustee entered into the Trust Agreement on
August 1, 2006; and

WHEREAS, Section 13(a) of the Trust Agreement provides for the amendment of the
Trust Agreement by written instrument executed by the Company and the Trustee;
and

WHEREAS, the Company and the Trustee wish to amend the Trust Agreement to
clarify the intent of the parties with regard to an internal cross-reference in
Section 4(b) of the Trust Agreement;

NOW, THEREFORE, Section 4(b) of the Trust Agreement is hereby amended, effective
upon execution by all parties hereto, to be and read as follows:

 

  (b)

In the event the Company makes payment of benefits directly pursuant to
Section 2(e) hereof, the Company may file proof of such payment with the Trustee
and request to be reimbursed for said payment from the assets of the applicable
Participating fund. The Trustee shall reimburse the Company for amounts not
exceeding the Company’s costs of making Plan payments. The Trustee shall not be
obligated to verify the amount of payment beyond receipt of reasonable proof
(e.g. cancelled check) and the Company’s written representation as to the
Participating Plan for which such payment was made.

Except as specifically amended hereby, the Trust Agreement shall remain in full
force and effect as prior to this Third Amendment.

IN WITNESS WHEREOF, the Company and the Trustee have caused this Third Amendment
to be duly executed as of the 26th day of April, 2011.

 

    WEINGARTEN REALTY INVESTORS

   

    RELIANCE TRUST COMPANY

By:

 

/s/ Michael Townsell

   

By:

 

/s/ Lorraine K. Saunders

 

Michael Townsell

     

Lorraine K. Saunders

Its:

 

Vice President Human Resources

   

Its:

 

Trust Officer